Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Response to Arguments
Applicant's arguments with respect to claims 1, 18, and 30 have been considered but are moot in view of the new ground(s) of rejection. Applicant’s arguments are directed to the amended subject matter; new prior art is provided below.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	NOTE: The claims are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The claim limitations, specifically claims 1, 18, and 30, in question recite:
“a workstation having a tool for rendering…”. 
“a tool for rendering…”
“a tool for generating…”
“a tool for (1)…, and (2)…”
“a tool for displaying…”
“a tool for providing…”
Such claims are believed to not exhibit
without reciting sufficient structure to perform the recited function, or
 2) “means” or “step”, and 2) usage of the word “means” or “step”.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-23, and 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata; Kyoji US 20060294453 A1 (hereinafter Hirata) in view of Boone, Keith W. et al. US 20040243545 A1 (hereinafter Boone) and further in view of Salazar; Oscar et al. US 20180218127 A1 (hereinafter Salazar).
Re claims 1, 18, and 30, Hirata teaches
1. A method for automatically generating a note summarizing (summary on GUI 0005, 0160, 0149, 0016, 0172-0174, 0182 with fig. 4, 6, 8, 9, and 16)… a conversation between a 5 patient and a healthcare provider, comprising:
(GUI for audio and transcripts 0005, 0160, 0149, 0016, 0172-0174, 0182 with fig. 4, 6, 8, 9, and 16)
displaying on a display of the workstation (1) in first transcript region a transcript of the recording in substantial real time with the rendering of the audio recording and simultaneously (2) in a second note region a note summarizing the conversation, the note including 10 automatically extracted words or phrases in the transcript related to medical topics relating to the patient, the extraction of the words or phrase performed with the aid of a trained machine learning model; and (real time conversation extracting keywords and topics for multiple users as in speakers in element 906, candidates shown, relationship table mapping or linking transcript to audio and minutes/summary 0005, 0160, 0149, 0016, 0172-0174, 0182 with fig. 4, 6, 8, 9, and 16)
providing links or a mapping between the extracted words or phrases in the note region and the portions of the transcript from which the extracted words or phrases originated whereby 15 the source and accuracy of the extracted words or phrases in the note region can be verified by a user of the workstation.  (user can edit after system begins extracting keywords and topics for multiple users as in speakers in element 906, candidates shown, relationship table mapping or linking transcript to audio and minutes/summary 0005, 0160, 0149, 0016, 0172-0174, 0182 with fig. 4, 6, 8, 9, and 16)

However, while the conversational and transcript based topic extraction and summary aspects are taught by Hirata, the prior art fails to teach the context of conversation in the medical field:
a conversation between a 5 patient and a healthcare provider (Boone real-time in 0066, medical care provider and patient ASR transcription 0045, 0054, 0065, 0006, 0009, 0028, 0050, 0067, abstract with fig. 5)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hirata to incorporate the above claim limitations as taught by Boone to allow for realization in a specific context e.g. medical field for patients such that data and models of Hirata are improved to be specific to a medical field when topic is extracted, wherein such a modification is merely contextual given that the speakers in Hirata can be medical provider and patient and inherently will have topics of medicine for minutes extracted thereof as well as other pertinent data e.g. billing.

However the combination fails to teach
displaying on the display of the workstation a list of one or more questions to follow-up with the patient in substantial real time during the conversation, wherein the one or more questions are related to the extracted words or phrases in the transcript, and wherein the one or more questions have not yet been asked during the conversation; and (Salazar real-time, transcribe, questions that are new via real-time listed in the transcript, nurse/doctor and patient identifying, extracting key phrases 0003, 0014, 0041, 0034-0036, 0046 with fig. 4-5)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hirata in view of Boone to incorporate the above claim limitations as taught by Salazar to allow for clarified transcription between two parties by showing not only the time-stamp and keyword extraction as in Hirata but also the speaker of the particular phrase/question at a time, wherein this reduces user error in interpretation of conversation context, and additionally improving the real time operation of Boone for medical based context grouping for use with newly received portions of the conversation including questions and answers selectively displayed when relevant to the context.

Re claims 2 and 19, Hirata teaches
2. (Currently Amended) The method of claim 1, wherein the extracted words or phrases are placed into appropriate categories or classifications in the note region(such as and etc. can be any category 0005, 0160, 0149, 0016, 0172-0174, 0182 with fig. 4, 6, 8, 9, and 16)
 ,wherein the categories or classifications relate to one or more of a symptom, a medication, or a diagnosis , ,  (Boone medication medical care provider and patient ASR transcription 0045, 0054, 0065, 0006, 0009, 0028, 0050, 0067, abstract with fig. 5)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hirata to incorporate the above claim limitations as taught by Boone to allow for realization in a specific context e.g. medical field for patients such that data and models of Hirata are improved to be specific to a medical field when topic is extracted, wherein such a modification is merely contextual given that the speakers in Hirata can be medical provider and patient and inherently will have topics of medicine for minutes extracted thereof as well as other pertinent data e.g. billing.


Re claims 3 and 20, Hirata in view of Boone fails to teach
3. (Currently Amended) The method of claim 1, further comprising: identifying, in the transcript, whether a speaker during the conversation is the patient or the healthcare provider (Salazar real-time, transcribe, questions that are new via real-)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hirata in view of Boone to incorporate the above claim limitations as taught by Salazar to allow for clarified transcription between two parties by showing not only the time-stamp and keyword extraction as in Hirata but also the speaker of the particular phrase/question at a time, wherein this reduces user error in interpretation of conversation context, and additionally improving the real time operation of Boone for medical based context grouping for use with newly received portions of the conversation including questions and answers selectively displayed when relevant to the context.


Re claim 4, Hirata teaches
4. The method of claim 1, wherein the transcript and note are editable. 25  (editable GUI 0005, 0160, 0149, 0016, 0172-0174, 0182 with fig. 4, 6, 8, 9, and 16)

Re claims 5 and 21, Hirata teaches
5. The method of claim 1, wherein the method further comprises the step of automatically generating suggestions of alternative words or (user can edit the word/phrase suggestions directly 0005, 0160, 0149, 0016, 0172-0174, 0182 with fig. 4, 6, 8, 9, and 16)

Re claims 6 and 22, Hirata teaches
6. The method of claim 1, further comprising the step of rendering the note in a prose style.  (natural conversation is prose 0005, 0160, 0149, 0016, 0172-0174, 0182 with fig. 4, 6, 8, 9, and 16)


Re claims 7 and 23, Hirata teaches
7. The method of claim 1, further comprising the step of rendering the note in the form of a bullet list.20  (bullet as in ordered list analogously shown such as using timestamps 0005, 0160, 0149, 0016, 0172-0174, 0182 with fig. 4, 6, 8, 9, and 16)

Re claim 8, Hirata teaches
8. The method of claim 1, wherein words or phrases in the transcript relating to symptoms or attributes of such symptoms are (Varying topics 0005, 0160, 0149, 0016, 0172-0174, 0182 with fig. 4, 6, 8, 9, and 16)
Medical contexts such as symptom, medications, etc (Boone medical care provider and patient ASR transcription 0045, 0054, 0065, 0006, 0009, 0028, 0050, 0067, abstract with fig. 5)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hirata to incorporate the above claim limitations as taught by Boone to allow for realization in a specific context e.g. medical field for patients such that data and models of Hirata are improved to be specific to a medical field when topic is extracted, wherein such a modification is merely contextual given that the speakers in Hirata can be medical provider and patient and inherently will have topics of medicine for minutes extracted thereof as well as other pertinent data e.g. billing.

Re claim 9, Hirata teaches
9. The method of claim 8, wherein the note is editable to change classifications and groupings of symptoms and symptom attributes.  (topics and groups 0005, 0160, 0149, 0016, 0172-0174, 0182 with fig. 4, 6, 8, 9, and 16)
Medical contexts such as symptom, medications, etc (Boone medical care provider and patient ASR transcription 0045, 0054, 0065, 0006, 0009, 0028, 0050, 0067, abstract with fig. 5)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hirata to incorporate the above claim limitations as taught by Boone to allow for realization in a specific context e.g. medical field for patients such that data and models of Hirata are improved to be specific to a medical field when topic is extracted, wherein such a modification is merely contextual given that the speakers in Hirata can be medical provider and patient and inherently will have topics of medicine for minutes extracted thereof as well as other pertinent data e.g. billing.


Re claim 11, Hirata fails to teach
11. The method of claim 1, further comprising the step of displaying at least one of suggestions of topics to follow-up with the patient, suggestions of clinical problems, suggestions of potential under-documented problems, and suggested billing codes with portions of the 15 transcript displayed which justify the billing codes.  (Boone medical/clinical issues, provider and patient ASR transcription 0045, 0054, 0065, 0006, 0009, 0028, 0050, 0067, abstract with fig. 5)



Re claim 12, Hirata teaches
12. The method of claim 1, further comprising the step of displaying an emailable or SMS- ready list of patient instructions, including features for editing the list of instructions, adding new instructions from a list of available or suggested instructions, medication changes, or additions 20 from a list generated from the assessment and plan portion of the doctor's notes.  (features for editing a list 0005, 0160, 0149, 0016, 0172-0174, 0182 with fig. 4, 6, 8, 9, and 16)
Medical contexts such as symptom, medications, etc (Boone patient data includes instructions in some capacity, medical care provider and patient ASR transcription 0045, 0054, 0065, 0006, 0009, 0028, 0050, 0067, abstract with fig. 5)


Re claims 13 and 25, Hirata teaches
13. The method of claim 1, further comprising displaying a minimized icon on a display of an electronic health record screen which, when activated, toggles to the audio recording of the conversation and the transcript thereof.25  (GUI with icon to retrieve audio 0005, 0160, 0149, 0016, 0172-0174, 0182 with fig. 4, 6, 8, 9, and 16)
Medical contexts such as symptom, medications, etc (Boone medical care provider and patient ASR transcription 0045, 0054, 0065, 0006, 0009, 0028, 0050, 0067, abstract with fig. 5)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hirata to incorporate the above claim limitations as taught by Boone to allow for realization in a specific context e.g. medical field for patients such that data and models of Hirata are improved to be specific to a 


Re claims 14 and 26, Hirata fails to teach
14. The method of claim 1, further comprising displaying on the workstation interface a search tool to search for words or phrases to insert into the note.  (Boone search tool for words, medical care provider and patient ASR transcription 0045, 0054, 0065, 0006, 0009, 0028, 0050, 0067, abstract with fig. 5)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hirata to incorporate the above claim limitations as taught by Boone to allow for realization in a specific context e.g. medical field for patients such that data and GUI edit and viewing options of Hirata are improved to be specific to a medical field when topic is extracted, including a search feature based on updated data for a patient/provider to access as is known in general database GUI based searching.


Re claims 15 and 27 Hirata fails to teach 
(Boone search tool for words, medical care provider and patient ASR transcription 0045, 0054, 0065, 0006, 0009, 0028, 0050, 0067, abstract with fig. 5)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hirata to incorporate the above claim limitations as taught by Boone to allow for realization in a specific context e.g. medical field for patients such that data and GUI edit and viewing options of Hirata are improved to be specific to a medical field when topic is extracted, including a search feature based on updated data for a patient/provider to access as is known in general database GUI based searching.

Re claim 16, Hirata fails to teach
 16. The method of claim 1, further comprising the step of providing a tool for downloading the transcript and note to the workstation.21  (Boone, saving or downloading data, search tool for words, medical care provider and patient ASR transcription 0045, 0054, 0065, 0006, 0009, 0028, 0050, 0067, abstract with fig. 5)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hirata to incorporate the above claim limitations as taught by Boone to allow for realization in a specific context e.g. medical 


Re claims 17 and 28, Hirata fails to teach
 17. The method of claim 14, wherein the search tool integrates smart phrase or dot phrase search shortcuts present in the electronic health record of the patient. (Boone search tool for words, medical care provider and patient ASR transcription 0045, 0054, 0065, 0006, 0009, 0028, 0050, 0067, abstract with fig. 5)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hirata to incorporate the above claim limitations as taught by Boone to allow for realization in a specific context e.g. medical field for patients such that data and GUI edit and viewing options of Hirata are improved to be specific to a medical field when topic is extracted, including a search feature based on updated data for a patient/provider to access as is known in general database GUI based searching.


Re claim 29, Hirata teaches
(real time microphone 0005, 0160, 0149, 0016, 0172-0174, 0182 with fig. 4, 6, 8, 9, and 16)


Claims 10 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata; Kyoji US 20060294453 A1 (hereinafter Hirata) in view of Boone, Keith W. et al. US 20040243545 A1 (hereinafter Boone) in view of Salazar and further in view of Gubin; Maxim et al. US 9881010 B1 (hereinafter Gubin).
Re claims 10 and 24, the combination while teaching suggestions and n-best ranking fails to teach
10. The method of claim 5, further comprising the step of displaying a confidence level for 10 generated suggestions of alternative words or phrases.  (Gubin displaying probabilistic/score results col 6 lines 1-13 and col 13 lines 15-15 with fig. 2 and 4b)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hirata in view of Boone to incorporate the above claim limitations as taught by Gubin to allow for improvements of the combination to show the range of confidence in n-best suggestions such that the user can visually see if there is a very close competition for the top results versus severe separation thereby eliminating error by providing the use an opportunity to proceed to edit. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Lloyd; Matthew I. et al.	US 10210267 B1
	ASR disambiguation.

Chiyo; Kenta et al.	US 20160379169 A1
	Conversation context extraction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached at (571)272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov